 1
     DAVID A. TANNER, Esq.
 2   Nevada Bar No. 8282
     TANNER LAW FIRM
 3   1320 East Pebble Road, Suite 115
     Las Vegas, NV 89123
 4
     Telephone (702) 987-8888
 5   Facsimile (702) 410-8070
     david@tannerlawfirm.com
 6

 7
     Attorney for Plaintiff

 8
                                UNITED STATES DISTRICT COURT
 9                                   DISTRICT OF NEVADA
10                                          )
     RYAN OUSDALE,                          ) CASE NO. 2:17-cv-02749-APG-NJK
11                                          )
                                            )
12                 Plaintiff,               )
                                            )
13                                          )
            vs.                                  STIPULATION AND ORDER TO
                                            ) EXTEND DEADLINE FOR DEFENDANT
14                                          )
     TARGET CORPORATION, a foreign ) TO FILE RESPONSE TO DEFENDANT’S
15   corporation; DOES I through X; and ROE ) MOTION FOR SUMMARY JUDGMENT
     ENTITIES I through X,                  )
16                                          )
                                            )
17                 Defendants.              )
18

19
      STIPULATION AND ORDER TO EXTEND DEADLINE FOR DEFENDANT TO FILE
          RESPONSE TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT
20
            The above named parties, by and through their respective counsel of record, hereby
21
     submit the following Stipulation and Order requesting that the deadline for Plaintiff to file its
22
     response to Defendant’s Motion for Summary Judgment [ECF No. 56] currently scheduled for
23
     January 3, 2019, to be extended to January 22, 2019 and Defendant’s Reply to be extended to
24
     January 29, 2019.
25
     …
26
     …
27
     …
28

                                                     1
 1          The reason for the request for the extension of the deadline is due to the holidays and
 2   due to Defendant’s Counsel having a trial in early January, 2019. The extension is necessary to
 3   allow Plaintiff to properly and timely prepare the response to the motion and for the Defendant
 4   to properly prepare a reply.
 5

 6   DATED this 3rd day of January, 2019.               DATED this 3rd day of January, 2019.
     TANNER LAW FIRM                                    PERRY & WESTBROOK, P.C.
 7

 8
     _/s/ David A. Tanner____________                   ___/s/ Alan W. Westbrook_____________
 9
     DAVID A. TANNER, ESQ.                              ALAN W. WESTBROOK, ESQ.
10   Nevada Bar No. 8282                                Nevada Bar No. 6167
     1320 East Pebble Road, Suite 115                   1701 West Charleston Blvd., Suite 200
11   Las Vegas, Nevada 89123                            Las Vegas, NV 89102
     Attorney for Plaintiff,                            Attorneys for Defendant,
12
     Ryan Ousdale                                       Target Corporation
13

14

15          IT IS SO ORDERED.
16          Dated:
            Dated:January
                   January3, 4,
                             2019.
                                2019.
17
                                                 _______________________________________
18                                               UNITED STATES DISTRICT COURT JUDGE

19

20   Prepared and Respectfully Submitted by:

21   TANNER LAW FIRM
22

23   _/s/ David A. Tanner____________________
     DAVID A. TANNER, Esq.
24   Nevada Bar No. 8282
25
     1320 East Pebble Road, Suite 115
     Las Vegas, NV 89123
26   Telephone (702) 987-8888
     Facsimile (702) 410-8070
27   david@tannerlawfirm.com
28
     Attorney for Plaintiff

                                                    2
